DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 11-16 are allowed.

Information Disclosure Statement
The information disclosure statement filed 6/13/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 6/13/2022 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/2/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652